DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed April 21, 2021. 
Claims 1, 4, 11-12, and 16-17 have been amended and claims 5, 9, 13, 15, 18, and 20 have been cancelled.
Claims 1-4, 6-8, 10-12, 14, 16-17, and 19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-4, 6-8, 10-12, 14, 16-17, and 19, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are eligible. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements 
The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.
The Applicant argues the claims integrate the abstract idea into a practical application, with reference to Example 42. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. Example 42, involved converting data from a non-standardized format to a standardized format so the data could be viewed/read on all the devices within the system. Applicant’s claimed limitations are not converting data from a non-standard format to a standard format, but rather are analyzing employee and performance data to properly assign employees to tasks, which is unrelated to Example 42. Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8, 10-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim 
            In the instant case (Step 1), claims 1-4, 6-8, and 10 are directed toward a process, claims 16-17 and 19 are directed toward a product, and claims 11-12 and 14 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward computer-implemented method of employee/resource allocation across an enterprise, the computer-implemented method comprising: providing a computing environment comprising a plurality of functional abstraction layers, wherein the plurality of functional abstraction layers comprises a first layer of hardware and software and a second layer of one or more workload and one or more function available in the computing environment, wherein the one or more function comprises matrix creation; receiving, by a data processing system of the first layer, a workload matrix from the second layer, wherein the workload matrix comprises a plurality of job types for a manufacturing environment and a level of demand for each job type, wherein the manufacturing environment comprises at least one manufacturing line; receiving, by the data processing system of the first layer, an employee matrix from the second layer, wherein the employee matrix comprises a plurality of employees and a plurality of employee characteristics, wherein the plurality of characteristics comprises one or more of an indication of a level of training, an indication of experience, an indication of flexibility in job type, an indication of flexibility in job location, an indication of scheduling availability, one or more academic qualifications and one or more personal characteristics, and wherein the one or more personal characteristics comprises at least one of an indication of aptitude, an indication of performance, an indication of receptiveness to team work and one or more work place accommodations; predicting, by the data processing system in real time, at least one employee performance indicator for at least one employee of the plurality of employees and at least one job type; generating, by the data processing system of the first layer in real time, a performance matrix for the plurality of employees, the performance matrix comprising the plurality of employees and employee performance information for each job type, wherein the performance information comprises the at least one employee performance indicator; cognitively generating, by the data processing system of the first layer in real time, an optimization model based on the workload matrix, the employee matrix and the performance matrix, wherein the optimization model comprises: max E 1 E"1 ty1p., wherein m: number of jobs; n: number of employees; p: completed job j by employee i; t4: expected time to execute job j from employee i; d : demand of job j; i E {1,2, ..., n}; j E {1.in); w: working hours per day; and wherein the optimization model is subject to one or more constraint; responsive to performing one or more iteration of the optimization model, assigning, by the data processing system in real time, the plurality of employees to the plurality of job types based on the iteration, resulting in a report, wherein the data processing system learns via the performing in order to iteratively improve the assigning over time; and implementing the report in the enterprise, the implementing comprising operating the at least one manufacturing line based at least in part on the report (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). 
In addition, (Step 1), claims 1-4, 6-8, and 10 are directed toward a process, claims 16-17 and 19 are directed toward a product, and claims 11-12 and 14 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward wherein the optimization model comprises: max E 1 E"1 ty1p., wherein m: number of jobs; n: number of employees; p: completed job j by employee i; t4: expected time to execute job j from employee i; d : demand of job j; i E {1,2, ..., n}; j E {1.in); w: working hours per day; and wherein the optimization model is subject to one or more constraint (Mathematical Equations/Relationships), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above are directed toward the abstract idea of Mathematical Relationships because the claimed limitations recite a specific mathematical relationship for the optimization model.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “computer-implemented method of employee/resource allocation across an enterprise, the computer-implemented method comprising: providing a computing 
Also, the claimed structural components including the “computer, enterprise, providing a computing environment comprising a plurality of functional abstraction layers, wherein the plurality of functional abstraction layers comprises a first layer of hardware and software and a second layer of one or more workload and one or more function available in the computing environment, data processing system, report, manufacturing lines, system, memory, processors, computer program product, medium readable by a processor, and instructions” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The Examiner asserts that “wherein the data processing system learns via the performing in order to iteratively improve the assigning over time” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception (See PEG 2019).
The Examiner further notes that the claimed provided abstraction layers “wherein the plurality of functional abstraction layers comprises a first layer of hardware and software and a second layer of one or more workload and one or more function available in the computing environment” merely amount to a first layer comprising hardware and 
In addition, dependent claims 2-3, 6-8, 10, 12, 14, 17, and 19 further narrow the abstract idea and dependent claims 2, 4, 12, and 17 additionally recite “communicating to at least one of an employee and a manager an assignment of a first job type to a first employee” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “two manufacturing lines” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computer, enterprise, providing a computing environment comprising a plurality of functional abstraction layers, wherein the plurality of functional abstraction layers comprises a first layer of hardware and software and a second layer of one or more workload and one or more function available in the computing environment, data 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-4, 6-8, and 10; System claims 11-12 and 14; and Product claims 16-17 and 19 recite a computer, enterprise, providing a computing environment comprising a plurality of functional abstraction layers, wherein the plurality of functional abstraction layers comprises a first layer of hardware and software and a second layer of one or more workload and one or more function available in the computing environment, data processing system, report, manufacturing lines, system, memory, processors, computer program product, medium readable by a processor, and instructions; however, these elements merely facilitate the claimed functions at a high level of generality and they 
In addition, claims 2-3, 6-8, 10, 12, 14, 17, and 19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4, 12, and 17 additionally recite “communicating to at least one of an employee and a manager an assignment of a first job type to a first employee” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “two manufacturing lines” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis 

Allowable over 35 USC 103
Claims 1-4, 6-8, 10-12, 14, 16-17, and 19 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1-4, 6-8, 10-12, 14, 16-17, and 19 disclose a system, product, and method for optimizing task assignment utilizing matrices and machine learning in combination with an optimization model.
Reasons the claims overcome the 103 rejection: The closest prior art of record is:
Foltz et al. (US 2009/0276281 A1) – which discloses effective task management by assigning tasks based on employee data, workload data, skills data, and performance data. 
Finch et al. (US 2016/0078348 A1) – which discloses automated task assignment that utilizes machines learning for determining how to assign resources to tasks.
Ganesan (US 8,548,838 B1) – which discloses assigning tasks to employees in a manufacturing line environment.
Weyl et al. (US 2009/0204470 A1) – which discloses task assignment that takes into account educational requirements of the worker.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1-4, 6-8, 10-12, 14, 16-17, and 19, such as optimizing task assignment  

    PNG
    media_image1.png
    121
    684
    media_image1.png
    Greyscale
 (as required by claims 1-4, 6-8, 10-12, 14, 16-17, and 19)”, thus rendering claims 1-4, 6-8, 10-12, 14, 16-17, and 19 as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683